Detailed Action
This is a Non-final Office action in response to communications received on 2/15/2021.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 2/15/2021, are acknowledged.

Provisional Priority Data
The provisional priority filing date, 2/13/2020, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites " writing, with a Blockchain Writer, a Birth Certificate associated with the hash from the Origination Hash to the BITCOIN blockchain”. There is insufficient antecedent basis for “the BITCOIN blockchain” in the claim. Additionally, claim 1 contains the trademark/trade name “Bitcoin”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the blockchain and, accordingly, the identification/description is indefinite. Independent claim 9 also recites similarly indefinite limitations and is therefore similarly rejected.
Claims 2-8 and 10-17 depend from the claims rejected above and fail to cure the inherited deficiencies, and are therefore similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leone (WO 2020/021228 A1).
 Regarding claim 18, Leone teaches the limitations of claim 18 substantially as follows:
	An article of manufacture comprising a physical Origination Hash affixed to the article.  (Leone; Pg. 13, Lines 1-5: Some or all of the document metadata including the archive key is embedded in the physical document (i.e. article of manufacture comprising a physical origination hash affixed to the article))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leone (WO 2020/021228 A1) in view of Andon (US 10505726 B1).
 Regarding claim 1, Leone teaches the limitations of claim 1 substantially as follows:
A method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology, comprising: (Leone; Pg. 1, Lines 10-11 and 22-27; Pg. 4, Line 12 – Pg. 5, Line 10; Pg. 6, Lines 12-14; Pg. 7, Lines 6-9: securing rights and assertion of ownership, verifying provenance, and utilizing encryption)
with a Hash Generator, generating an Origination Hash associated with a specific item; (Leone; Pg. 12, Lines 4-10: generating a UID in the system (i.e. origination hash) which is a hash of a document (i.e. document))
generating a hash from the Origination Hash; (Leone; Pg. 9, Lines 1-5; Pg. 12, Lines 11-12: storing the UID in a distributed ledger in which blocks are hash linked to previous blocks in the ledger (i.e. generating a hash from the origination hash))
writing, with a Blockchain Writer, a Birth Certificate associated with the hash from the Origination Hash to the [BITCOIN] blockchain; and (Leone; Pg. 12, Lines 11-12: A chain of custody of the UID maintained in the archive (there must necessarily be a first entry in the chain of custody) (i.e. birth certificate associated with the hash from the origination hash to the blockchain))
physically marking the specific item with the Origination Hash.  (Leone; Pg. 13, Lines 1-5: Some or all of the document metadata including the archive key is embedded in the physical document (i.e. physically marking the specific item with the origination hash))
Leone does not teach the limitations of claim 1 as follows:
writing, [with a Blockchain Writer, a Birth Certificate associated with the hash from the Origination Hash] to the BITCOIN blockchain; and 
However, in the same field of endeavor, Andon discloses the limitations of claim 1 as follows:
writing, [with a Blockchain Writer, a Birth Certificate associated with the hash from the Origination Hash] to the BITCOIN blockchain; and (Andon; Col. 3, Line 47- Col. 4, Line 2: generating a cryptographic digital asset associated with an article of footwear and transmitting a related transaction to a distributed blockchain ledger (e.g. bitcoin) (i.e. writing to the bitcoin blockchain))
Andon is combinable with Leone because both are from the same field of endeavor of certification of assets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Leone to incorporate the ability for execute transactions on a bitcoin blockchain as in Andon in order to expand the functionality of the system by providing a means by which the system may be implemented in differing blockchain systems.
 
Regarding claim 2, Leone and Andon teach the limitations of claim 1.
Leone and Andon teach the limitations of claim 2 as follows:
The method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1, further comprising: 
accessing a website by a first user device via a computer network; (Leone; Pg. 13, Lines 7-13: Validating a chain of custody accessible through a website in a browser on a user device (i.e. accessing a website by a first user device via a computer network))
inputting the Origination Hash via the website; and (Leone; Abstract; Pg. 6, Lines 12-24; Pg. 13, Lines 7-13: Accessing a gateway through a browser through which information may be input by means of an artefact (i.e. inputting the origination hash via the website))
receiving authentication information Full Item Details regarding the specific item associated with the Origination Hash.  (Leone; Pg. 13, Lines 7-13: Validating a chain of custody accessible through a website in a browser on a user device (i.e. receiving authentication information full item details regarding the specific item associated with the origination hash))

Regarding claim 3, Leone and Andon teach the limitations of claim 1.
Leone and Andon teach the limitations of claim 3 as follows:
The method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1, further comprising: 
accessing a website by a first user device via a computer network; (Leone; Pg. 13, Lines 7-13: Validating a chain of custody accessible through a website in a browser on a user device (i.e. accessing a website by a first user device via a computer network))
inputting the hash from the Origination Hash via the website; and (Leone; Abstract; Pg. 6, Lines 12-24; Pg. 13, Lines 7-13: Accessing a gateway through a browser through which information may be input by means of an artefact (i.e. inputting the hash from the origination hash via the website))
receiving authentication information Retrieval Details regarding the specific item associated with the hash from the Origination Hash.  (Leone; Pg. 13, Lines 7-13: Validating a chain of custody accessible through a website in a browser on a user device (i.e. receiving authentication information full item details regarding the specific item associated with the hash from the origination hash))

Regarding claim 4, Leone and Andon teach the limitations of claim 1.
Leone and Andon teach the limitations of claim 4 as follows:
The method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1,GWNM 200003US01 
wherein the Hash Generator and the Blockchain Writer are resident on a server in data communication with an associated computer network.  (Leone; Pg. 7, Line 25 – Pg. 8, Line 7: Relevant functions are carried out in servers of any suitable form networked through a suitable digital network)

Regarding claim 5, Leone and Andon teach the limitations of claim 1.
Leone and Andon teach the limitations of claim 5 as follows:
The method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1, 
wherein physically marking the specific item further comprises affixing a Hard Marker comprising a physical identifier to the item.  (Leone; Pg. 16, Lines 1-7: the archive key may be embedded in or on the item by any suitable means, be it in the form of a computer-readable, non natural- language code, or in an electronic metadata storage device, or in a natural language marking (i.e. attach a hard marker comprising a physical identifier to the item))

Regarding claim 6, Leone and Andon teach the limitations of claim 1.
Leone and Andon teach the limitations of claim 6 as follows:
The method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1, 
wherein the Origination Hash is implemented on the specific item as at least one of an alphanumeric sequence of numbers or a QR code.  (Leone; Pg. 16, Lines 1-7: the archive key may be embedded in or on the item by any suitable means, be it in the form of a computer-readable, non natural- language code (i.e. alphanumeric sequence of numbers), or in an electronic metadata storage device, or in a natural language marking)

Regarding claim 8, Leone and Andon teach the limitations of claim 1.
Leone and Andon teach the limitations of claim 8 as follows:
The method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1, 
wherein the specific item is selected from the group of an article of clothing, a pair ofGWNM 200003US01 shoes, a collectible, a piece of jewelry, an accessory, a piece of memorabilia, or a luxury good.  (Andon; Col. 3, Line 47- Col. 4, Line 2: The digital asset corresponds to an article of footwear (i.e. article of clothing, a pair of shoes, accessory))
Andon is further combinable with Leone because it would have been obvious to one with ordinary skill in the art to apply provenance tracking to an expanded variety of assets including merchandise such as clothing.

Regarding claim 9, Leone teaches the limitations of claim 9 substantially as follows:
A system for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology, comprising: (Leone; Pg. 1, Lines 10-11 and 22-27; Pg. 4, Line 12 – Pg. 5, Line 10; Pg. 6, Lines 12-14; Pg. 7, Lines 6-9: securing rights and assertion of ownership, verifying provenance, and utilizing encryption)
a server computer system comprising: a processor, a Hash Generator; a Blockchain Writer; a Payment Monitor; and a memory in communication with the processor, the memory storing instructions which are executed by the processor, causing the processor to: (Leone; Pg. 7, Line 25 – Pg. 8, Line 7: Relevant functions are carried out in servers of any suitable form networked through a suitable digital network)
host a website accessible by a plurality of user devices via an associated computer network; (Leone; Pg. 13, Lines 7-13: Validating a chain of custody accessible through a website in a browser on a user device (i.e. host a website accessible by a plurality of user devices via an associated computer network))
receive, via the website, user information associated with an item; (Leone; Pg. 13, Lines 7-13: Validating a chain of custody accessible through a website in a browser on a user device (i.e. receive, via the website, user information associated with an item))
generate, in accordance with the received user information, a unique Origination Hash via the Hash Generator; (Leone; Pg. 12, Lines 4-10: generating a UID in the system (i.e. origination hash) which is a hash of a document (i.e. document))
generate, via the Hash Generator, a hash from the Origination Hash; and (Leone; Pg. 9, Lines 1-5; Pg. 12, Lines 11-12: storing the UID in a distributed ledger in which blocks are hash linked to previous blocks in the ledger (i.e. generating a hash from the origination hash))
write, via the Blockchain Writer, a Birth Certificate associated with the hash from the Origination Hash to the [BITCOIN] blockchain.  (Leone; Pg. 12, Lines 11-12: A chain of custody of the UID maintained in the archive (there must necessarily be a first entry in the chain of custody) (i.e. birth certificate associated with the hash from the origination hash to the blockchain))
Leone does not teach the limitations of claim 9 as follows:
write, [via the Blockchain Writer, a Birth Certificate associated with the hash from the Origination Hash] to the BITCOIN blockchain.  
However, in the same field of endeavor, Andon discloses the limitations of claim 9 as follows:
write, [via the Blockchain Writer, a Birth Certificate associated with the hash from the Origination Hash] to the BITCOIN blockchain.  (Andon; Col. 3, Line 47- Col. 4, Line 2: generating a cryptographic digital asset associated with an article of footwear and transmitting a related transaction to a distributed blockchain ledger (e.g. bitcoin) (i.e. writing to the bitcoin blockchain))
Andon is combinable with Leone because both are from the same field of endeavor of certification of assets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Leone to incorporate the ability for execute transactions on a bitcoin blockchain as in Andon in order to expand the functionality of the system by providing a means by which the system may be implemented in differing blockchain systems.

Regarding claim 10, Leone and Andon teach the limitations of claim 9.
Leone and Andon teach the limitations of claim 10 as follows:
The system according to claim 9, wherein the Origination Hash is communicated to an associated item manufacturer via the associated computer network.  (Leone; Pg. 16, Lines 1-7: recording and tracking chains of custody both during manufacture and assembly for security against the use of counterfeit or otherwise illegitimate components (i.e. the origination hash I communicated to an associated item manufacturer via the associated computer network))

Regarding claim 11, Leone and Andon teach the limitations of claim 10.
Leone and Andon teach the limitations of claim 11 as follows:
The system according to claim 10, wherein the associated item manufacturer is configured to: 
imprint at least one of an Origination Hash or QR Code corresponding to the received Origination Hash; and GWNM 200003US01 attach the at least one of the Origination Hash or QR Code to the specific item corresponding thereto.  (Leone; Pg. 13, Lines 1-5: Some or all of the document metadata including the archive key is embedded in the physical document (i.e. attach the at least one of the origination hash or QR code to the specific item corresponding thereto))

Regarding claim 12, Leone and Andon teach the limitations of claim 11.
Leone and Andon teach the limitations of claim 12 as follows:
The system according to claim 11, wherein the associated item manufacturer is configured to attach a Hard Marker comprising a physical identifier to the item.  (Leone; Pg. 16, Lines 1-7: the archive key may be embedded in or on the item by any suitable means, be it in the form of a computer-readable, non natural- language code, or in an electronic metadata storage device, or in a natural language marking (i.e. attach a hard marker comprising a physical identifier to the item))

Regarding claim 13, Leone and Andon teach the limitations of claim 12.
Leone and Andon teach the limitations of claim 13 as follows:
The system according to claim 12, wherein the Hard Marker comprises at least one of a painted pattern or beads.  (Leone; Pg. 16, Lines 1-7: the archive key may be embedded in or on the item by any suitable means, be it in the form of a computer-readable, non natural- language code, or in an electronic metadata storage device, or in a natural language marking (i.e. painted pattern))

Regarding claim 16, Leone and Andon teach the limitations of claim 10.
Leone and Andon teach the limitations of claim 16 as follows:
The system according to claim 10, wherein the specific item is selected from the group of an article of clothing, a pair of shoes, a collectible, a piece of jewelry, an accessory, a piece of memorabilia, or a luxury good.  (Andon; Col. 3, Line 47- Col. 4, Line 2: The digital asset corresponds to an article of footwear (i.e. article of clothing, a pair of shoes, accessory))

Regarding claim 17, Leone and Andon teach the limitations of claim 1.
Leone and Andon teach the limitations of claim 17 as follows:
An article of manufacture manufactured in accordance with the method of claim 1.  (Leone; Pg. 13, Lines 1-5: Some or all of the document metadata including the archive key is embedded in the physical document (i.e. article of manufacture))

Claims 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leone (WO 2020/021228 A1) in view of Andon (US 10505726 B1), as applied to independent claims 1 and 9, further in view of Willbrecht (US 2021/0184859 A1).
 Regarding claim 7, Leone and Andon teach the limitations of claim 1.
Leone and Andon do not teach the limitations of claim 7 as follows:
The method for method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1, 
wherein the Hash Generator generates the Origination Hash in accordance with SHA-256. 
However, in the same field of endeavor, Willbrecht discloses the limitations of claim 7 as follows:
The method for method for marking, validating ownership, proving authenticity, tracking provenance, and verifying scarcity of items utilizing cryptology of claim 1, 
wherein the Hash Generator generates the Origination Hash in accordance with SHA-256.  (Willbrecht; Para. [0026]: the SHA-256 hashing function is used as the hashing function)
Willbrecht is combinable with Leone and Andon because all are from the same field of endeavor of certification of assets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Leone and Andon to incorporate the use of a SHA-256 hashing algorithm as in Willbrecht in order to improve the security of the system by utilizing a secure hashing algorithm.

Regarding claim 14, Leone and Andon teach the limitations of claim 10.
Leone and Andon do not teach the limitations of claim 14 as follows:
The system according to claim 10, wherein the Origination Hash is generated in accordance with SHA 256.  
However, in the same field of endeavor, Willbrecht discloses the limitations of claim 14 as follows:
The system according to claim 10, wherein the Origination Hash is generated in accordance with SHA 256.  (Willbrecht; Para. [0026]: the SHA-256 hashing function is used as the hashing function)
Willbrecht is combinable with Leone and Andon because all are from the same field of endeavor of certification of assets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Leone and Andon to incorporate the use of a SHA-256 hashing algorithm as in Willbrecht in order to improve the security of the system by utilizing a secure hashing algorithm.

Regarding claim 15, Leone, Andon and Willbrecht teach the limitations of claim 14.
Leone, Andon and Willbrecht teach the limitations of claim 15 as follows:
The system according to claim 14, wherein the hash of the Origination Hash is generated in accordance with SHA 256.  (Willbrecht; Para. [0026]: the SHA-256 hashing function is used as the hashing function)
The same motivation to combine as in claim 14 is applicable to the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leone (WO 2020/021228 A1), as applied to claim 18, further in view of Willbrecht (US 2021/0184859 A1).
 Regarding claim 19, Leone teaches the limitations of claim 18.
Leone does not teach the limitations of claim 19 as follows:
The article of claim 18, wherein the physical Origination Hash is generated by an associated Hash Generator in accordance with SHA 256. 
However, in the same field of endeavor, Willbrecht discloses the limitations of claim 19 as follows:
The article of claim 18, wherein the physical Origination Hash is generated by an associated Hash Generator in accordance with SHA 256. (Willbrecht; Para. [0026]: the SHA-256 hashing function is used as the hashing function)
Willbrecht is combinable with Leone because all are from the same field of endeavor of certification of assets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Leone to incorporate the use of a SHA-256 hashing algorithm as in Willbrecht in order to improve the security of the system by utilizing a secure hashing algorithm.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leone (WO 2020/021228 A1), as applied to claim 18, further in view of Willbrecht (US 2021/0184859 A1), further in view of Andon (US 10505726 B1).
 Regarding claim 20, Leone and Willbrecht teach the limitations of claim 19.
Leone and Willbrecht do not teach the limitations of claim 20 as follows:
The article of manufacture of claim 19, wherein the article is selected from the group of an article of clothing, a pair of shoes, a collectible, a piece of jewelry, an accessory, a piece of memorabilia, or a luxury good. 
However, in the same field of endeavor, Andon discloses the limitations of claim 20 as follows:
The article of manufacture of claim 19, wherein the article is selected from the group of an article of clothing, a pair of shoes, a collectible, a piece of jewelry, an accessory, a piece of memorabilia, or a luxury good. (Andon; Col. 3, Line 47- Col. 4, Line 2: The digital asset corresponds to an article of footwear (i.e. article of clothing, a pair of shoes, accessory))
Andon is combinable with Leone and Willbrecht because all are from the same field of endeavor of certification of assets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Leone and Willbrecht to incorporate the ability for execute transactions on a bitcoin blockchain as in Andon in order to expand the functionality of the system by providing a means by which the system may be implemented in differing blockchain systems.

Prior Art Considered But Not Relied Upon
Wright (US 2021/0203481 A1) which teaches a method which has increased security and reliability by providing for checking of the provenance of each data item, increased efficiency by decreasing the amount of storage space and memory required for verification purposes, and increased security and reduction in the likelihood of errors occurring by decreasing the amount of data being communicated.
Luzada (US 2019/0370732 A1) which teaches a product traceability manager which uses its API to hash the particular origin and receives back all records for all products having that particular origin, which can then be provided back (through the API) to the requesting retailer service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438